                  Case 3:18-cv-05645-BHS Document 68 Filed 03/01/21 Page 1 of 3




 1
                                                                 HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT TACOMA
 9
10
     MARILYN NIKOLAS, an individual,                        NO. 3:18-CV-05645-BHS
11
                             Plaintiff,                   STIPULATION AND ORDER OF
12                                                        DISMISSAL WITHOUT PREJUDICE
             v.
13                                                        (Clerk's Action Required)

14   BOLDPLANNING, INC., a Tennessee for
     profit corporation, FULTON WOLD, an
15   individual, RICK WIMBERLY, an individual,
     and ED WOLFF, an individual,
16
                             Defendants.
17

18                                              STIPULATION
19          COME NOW the above-captioned parties, by and through their respective counsel, and
20   stipulate as follows:
21          1.        That all claims in this matter have been fully and finally compromised and settled.
22          2.        That this matter should now be dismissed, without prejudice and without attorney's
23   fees or costs to any party.
24          3.        That the Court will retain jurisdiction over this matter from this Order of Dismissal
25   Without Prejudice for up to one year from the date of this submission.


      STIPULATION AND ORDER OF DISMISSAL                               SKIDMORE FOMINA PLLC
      WITHOUT PREJUDICE - 1                                          1001 Fourth Avenue, Suite 4400
                                                                       Seattle, Washington 98154
                 Case 3:18-cv-05645-BHS Document 68 Filed 03/01/21 Page 2 of 3




 1          4.       That the subjoined order may be presented ex parte for signature and entry by any

 2   judge or court commissioner of the above-captioned court, without further notice.

 3

 4    DATED: February 25, 2021                            DATED: February 25, 2021
      MIX SANDERS THOMPSON, PLLC                          SKIDMORE FOMINA PLLC
 5

 6

 7           s/ Michael Sanders                                  s/ Damien Villarreal
 8    Michael G. Sanders, WSBA #33881                     Damien N. Villarreal, WSBA #50708
      Attorney for Defendants                             Gregory M. Skidmore, WSBA #47462
 9                                                        Vera P. Fomina, WSBA #49388
                                                          Attorneys for Plaintiff
10
                                                 ORDER
11
            THIS MATTER having come before the Court on the foregoing stipulation of the parties,
12
     through counsel, it is hereby ORDERED, ADJUDGED AND DECREED that this matter shall
13
     be and is hereby DISMISSED WITHOUT PREJUDICE and without costs to any party.
14
                     DATED this 1st day of March, 2021.
15

16

17

18

19
                                                  A
                                                  BENJAMIN H. SETTLE
                                                  United States District Judge
20

21

22

23

24

25


      STIPULATION AND ORDER OF DISMISSAL                            SKIDMORE FOMINA PLLC
      WITHOUT PREJUDICE - 2                                       1001 Fourth Avenue, Suite 4400
                                                                    Seattle, Washington 98154
              Case 3:18-cv-05645-BHS Document 68 Filed 03/01/21 Page 3 of 3




 1   Presented by:

 2   SKIDMORE FOMINA PLLC
 3

 4

 5          s/ Damien Villarreal
     Damien N. Villarreal, WSBA #50708
 6   Gregory M. Skidmore, WSBA #47462
     Vera P. Fomina, WSBA #49388
 7   Attorneys for Plaintiff
 8

 9
10

11   Approved as to Form; Notice
     of Presentation Waived:
12

13   MIX SANDERS THOMPSON, PLLC

14

15
            s/ Michael Sanders
16   Michael G. Sanders, WSBA #33881
     Attorney for Defendants
17

18

19

20

21

22

23

24

25


      STIPULATION AND ORDER OF DISMISSAL                SKIDMORE FOMINA PLLC
      WITHOUT PREJUDICE - 3                           1001 Fourth Avenue, Suite 4400
                                                        Seattle, Washington 98154
